Exhibit 10.10

EXECUTION COPY

AGREEMENT NOT-TO-COMPETE

This Agreement Not-To-Compete (the “Agreement”) is made and entered into as of
December 1, 2007, by and between Geospatial Mapping Systems, Inc., a Delaware
corporation (the “Company”) and Mark A. Smith (the “Employee”). Capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Employment Agreement dated as of even date herewith between the Company
and the Employee (the “Employment Agreement”).

WHEREAS, the Employee is employed by the Company;

WHEREAS, in the course of the Employee’s employment, the Employee will obtain
extensive knowledge of and experience in the business conducted by the Company;

WHEREAS, the Employee will enjoy extensive high level contacts with customers
and prospective customers of the Company and will have access to confidential
and proprietary information of the Company;

WHEREAS, the Company has entered into the Employment Agreement with the Employee
in consideration for the Employee entering into this Agreement;

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties agree as follows:

1. Confidential Information.

(a) The Employee acknowledges that (i) during employment by, and as a result of
the Employee’s relationship with, the Company, the Employee will obtain
knowledge of and gain access to information regarding the business, operations,
products, proposed products, production methods, processes, customer lists,
advertising, marketing and promotional plans and materials, price lists, pricing
policies, financial information and other trade secrets of the Company, other
confidential information of, and material proprietary to, the Company or
designated as being confidential by the Company which is not generally known to
persons outside of the Company, including information and material originated,
discovered or developed in whole or in part by the Employee (collectively
referred to herein as “Confidential Information”), (ii) the direct and indirect
disclosure of any such Confidential Information to existing or potential
competitors of the Company would place the Company at a competitive disadvantage
and would do damage, monetary or otherwise, to the business of the Company; and
(iii) the engaging by the Employee in any of the activities prohibited by this
Section 1 may constitute improper appropriation and/or use of such information
and trade secrets. The Employee expressly acknowledges the trade secret status
of the Confidential Information and that the Confidential Information
constitutes a protectable business interest of one or more members of the
Company. Accordingly, the Employee agrees that during the Period of Employment
with the Company (or any member thereof) and, to the fullest extent permitted by
law, thereafter, the Employee will, in a fiduciary capacity for the benefit of
the Company, hold all Confidential Information strictly in confidence and will
not directly or indirectly reveal, report, disclose, publish or transfer any of
such Confidential Information to any person, firm or

 

1



--------------------------------------------------------------------------------

EXECUTION COPY

 

other entity, or utilize any of the Confidential Information for any purpose,
except in furtherance of the Employee’s employment with the Company or with any
member of the Company or as may be required by law.

(b) Proprietary Interest. All inventions, designs, improvements, patents,
copyrights and discoveries conceived by the Employee during the Period of
Employment that are useful in or directly or indirectly related to the business
of any member of the Company, or to any experimental work carried on by any
member of the Company, shall be the property of the Company. The Employee will
promptly and fully disclose to the Company all such inventions, designs,
improvements, patents, copyrights and discoveries (whether developed
individually or with other persons) and shall take all steps necessary and
reasonably required to assure the Company’s ownership thereof and to assist the
Company in protecting or defending proprietary rights therein of the Company
and/or the appropriate member of the Company.

(c) Return of Materials. The Employee expressly acknowledges that all lists,
books, records and other Confidential Information of the Company obtained in
connection with the business of any member of the Company is the exclusive
property of the Company and the appropriate member of the Company and that upon
the termination of the Period of Employment, or earlier if so requested by the
Company, the Employee will immediately surrender and return to the Company all
such items and all other property belonging to any member of the Company then in
the possession of the Employee, and the Employee shall not make or retain any
copies thereof.

2. Noncompetition and Nonsolicitation.

(a) The Employee agrees that during the Period of Employment and for a period of
twelve full months following the Date of Termination (the “Non-Compete Period”),
the Employee will not, directly or indirectly, individually or otherwise, engage
in a business competing with any of the businesses conducted by any member of
the Company any where in the United States, nor without the prior written
consent of the Board directly or indirectly have any interest in, own, manage,
operate, control, be connected with as a stockholder, joint venturer, lender,
officer, employee, partner or consultant, or otherwise engage, invest or
participate in any business that is competitive with any of the businesses
conducted by any member of the Company; provided, however, that nothing
contained in this Section 2(a) shall prevent the Employee from being the
registered or beneficial owner of up to 2% of any class of the capital stock of
a corporation registered under the Securities Exchange Act of 1934, as amended.
The Employee further agrees that during the Non-Compete Period the Employee will
not, in any manner, directly or indirectly, for the Employee’s benefit or for
the benefit of any other person, firm or entity, (1) induce or attempt to induce
any employee of any member of the Company to terminate or abandon his or her
employment with any such member for any purpose whatsoever, (2) solicit from any
customer doing business with any member of the Company during the Non-Compete
Period, business of the same or similar nature to the business of any member of
the Company with such customer, or (3) otherwise interfere with the business or
accounts of any member of the Company.

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

(b) As consideration for the Employee’s agreement to the provisions of Sections
1 and 2(a), the Company has entered into the Employment Agreement with Employee.

3. Injunctive Relief. The Employee acknowledges that a breach of the covenants
contained in Section 1 or Section 2 hereof shall cause irreparable damage to the
Company, the exact amount of which shall be difficult to ascertain, and that the
remedies at law for any such breach shall be inadequate. Accordingly, the
Employee agrees that, notwithstanding any provision of the Employment Agreement
to the contrary, if the Employee breaches any of the covenants contained in
Section 1 or Section 2 hereof, then the Company shall be entitled to injunctive
relief in addition to any other remedy or remedies available to the Company at
law or in equity.

4. Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed to have been duly given or
made the second business day after the date of mailing, if delivered by
registered or certified mail, postage prepaid; upon delivery, if sent by hand
delivery; upon delivery, if sent by prepaid courier, with a record of receipt;
or the next day after the date of dispatch, if sent by cable, telegram,
facsimile or telecopy (with a copy simultaneously sent by registered or
certified mail, postage prepaid, return receipt requested), to the parties at
the following addresses:

 

if to the Executive, to:

Mark A. Smith

1001 Carlisle Street

Natrona Heights, PA 15065

Telephone: 724-226-2067

if to Company, to:

Geospatial Mapping Systems, Inc.

229 Howes Run Road

Sarver, PA 16055

Attention: General Counsel

Facsimile: 724-353-3049

Telephone: 724-353-3400

Any party hereto may change the address to which notice to it, or copies
thereof, shall be addressed, by giving notice thereof to the other parties
hereto in conformity with the foregoing.

5. Entire Agreement. This Agreement, together with the Employment Agreement,
constitutes the entire agreement between the parties and supersedes all prior
written and oral and all contemporaneous oral agreements, understandings and
negotiations with respect to the subject matter hereof. This Agreement may not
be changed orally, but only by an agreement in writing signed by both parties.

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

6. Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original, but all of which together shall constitute one agreement.

7. Governing Law and Construction. This Agreement shall be governed under and
construed in accordance with the laws of the state of Pennsylvania, without
regard to the principles of conflicts of laws. The paragraph headings and
captions contained herein are for reference purposes and convenience only and
shall not in any way affect the meaning or interpretation of this Agreement. It
is intended by the parties that this Agreement be interpreted in accordance with
its fair and simple meaning, not for or against either party, and neither party
shall be deemed to be the drafter of this Agreement.

8. Severability. If any portion or provision of this Agreement is determined by
a court of competent jurisdiction to be invalid, illegal or unenforceable, the
remaining portions or provisions hereof shall not be affected. The covenants in
this Agreement are severable and separate, and the unenforceability of any
specific covenant shall not affect the enforceability of any other covenant.
Moreover, in the event that any court of competent jurisdiction shall determine
that the scope, time or territorial restrictions set forth are unreasonable,
then it is the intention of the parties that such restrictions be enforced to
the fullest extent that the court deems reasonable, and this Agreement shall
thereby be reformed.

9. Binding Effect. The rights and obligations of the parties under this
Agreement shall be binding upon and inure to the benefit of the permitted
successors, assigns, heirs, administrators, executors and personal
representatives of the parties.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and in
the year first written above.

 

COMPANY: GEOSPATIAL MAPPING SYSTEMS, INC.

LOGO [g84308ex1010_sig1.jpg]

By:   MARK A. SMITH Its:   PRESIDENT MARK A. SMITH

LOGO [g84308ex1010_sig2.jpg]

 

4